Citation Nr: 0004035	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  97-04 692	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for varus malunion of the left leg with 
shortening, due to VA treatment for a fracture of the left 
leg in June 1990.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to July 
1946.  He died on October [redacted], 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

The Board observes that in the December 1999 VA Form 646 
(Statement of Accredited Representation in Appealed Case), 
the veteran's representative appeared to raise the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for varus malunion of the left leg, with 
shortening, for accrued benefits purposes.  This issue is 
referred back to the RO for appropriate action.


FINDING OF FACT

At the time of the veteran's death on October [redacted], 1999, 
his claim of entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for varus malunion of the left leg 
with shortening, due to VA treatment for a fracture of the 
left leg in June 1990, was in appellate status.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for varus malunion of the left leg with 
shortening, due to VA treatment for a fracture of the left 
leg in June 1990.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.1302 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's death certificate indicates that he died on 
October [redacted], 1999, while his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for varus malunion of the left leg with shortening, due 
to VA treatment for a fracture of the left leg in June 1990, 
was in appellate status.  As a matter of law, a veteran's 
claim does not survive his or her death.  Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 
Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  As such, this appeal has become moot by 
virtue of the death of the veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 
1999); 38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999). 


ORDER

The appeal is dismissed.



		
      STEVEN L. COHN
	Member, Board of Veterans' Appeals

 



